In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-22-00003-CV

MILTON A SANDOVAL GOMES,                    §   On Appeal from the 352nd District Court
Appellant
                                            §   of Tarrant County (352-330860-21)

V.                                          §   August 18, 2022

GUY CASEY, ARI FLEET LT, ARI                §   Memorandum Opinion by Justice Walker
FLEET LEASING, AND JANE
FAIRWEATHER, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Milton A Sandoval Gomes shall bear the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Brian Walker
                                           Justice Brian Walker